Judgment, Supreme Court, New York County, entered September 11, 1975, which dismissed the petition in part, unanimously affirmed, without costs or disbursements. The petitioners had taken a civil service examination for the position of Mental Hygiene Treatment Team Leader. The examination was to have consisted of a written examination and a subsequent oral examination. The notice of examination initially stated that the written and oral portions would be equally weighted. A subsequent notice stated that the oral examination would only be qualifying in nature. In either event, however, in order to be eligible for the oral exam, an applicant would first have to pass the written portion. The petitioners presently before this court have all failed the written examination. No objections to the text of the examination were made at an administrative level and therefore judicial review of the content of the examination is interdicted. Similarly, we agree with Special Term that notices of the amended examination were timely sent. The petition was therefore properly dismissed. Concur—Murphy, J. P., Lupiano, Birns, Silverman and Lane, JJ.